DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Status of Claims
This action is in reply to the RCE filed on 12/16/2021.
Claims 1-8, and 11-19 are amended. 
Claims 1-19 are currently pending and have been examined.

Response to Arguments
Regarding applicant’s 35 U.S.C. § 101 arguments.  
The arguments have been fully considered but they are not persuasive. 
On page 11 of the response applicant argues that the claims integrate the abstract idea into a practical application.  
Applicant argues that the newly added claim elements are not abstract.



Applicant has cited claim 1 and emphasized “receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;” and automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users;” 
Applicant argues on page 12 of the response that the newly added claim elements represent an improvement to technology in credit database management technology as the system can infer accounts that are not currently in a credit database.  Furthermore, applicant argues that the system can notify the user to add the account to the credit database and can be performed automatically. 
Examiner respectfully disagrees.  The two newly added claim elements represent abstract elements, as they require going through financial accounts to find other accounts and ultimately alter a user’s credit score.  Therefore, this still represents mitigation risk under fundamental economic practice.  As the claim elements represent fundamental economic practice, they cannot provide a technological improvement only an improvement to the abstract idea.  Therefore, they do not integrate the claims into a practical application.  
Applicant further argues that claim represent an improvement to technology by allowing credit bureaus to infer an account of a user at a third party.  Applicant points to paragraph [0107] the limitations of current systems and the argued improvements.  However both paragraph [0107] and the added elements discuss improvement to the abstract idea as they are related to improving a credit score which is considered a fundamental economic practice.  
Applicant further argues on page 13 that several claim elements such as “generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user..; identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database; and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database, wherein transmitting the account creation data package initiates updating of a credit score of the user by adding the identified account to the user's credit data.” 
Examiner respectfully disagrees.  Generating the account creation package represents taking financial date and putting it in a form to be accepted by the credit bureau, and transmitting the package to the credit bureau to alter the user’s credit score.  This represents improving the credit score of the user and therefore abstract as fundamental economic practice. 
Identifying the API token and transmitting, the data to the credit bureau represents transmitting information, which is extra solution activity and does not integrate the claims into a practical application.   
	
Therefore, applicant’s 101 argument is unpersuasive.  

Regarding applicant’s 35 U.S.C. § 103 arguments. 

Applicant’s arguments, regarding the 35 U.S.C. § 103 rejection, filed 12/16/2021, have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-19 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).

>>A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;
automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users;
receiving, from the user computing device, a request to update credit data of the user to include the account, wherein the account is not included in the credit data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user, the account creation data package including:
an identifier of the identified third party;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party credit bureau database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party credit bureau database to initiate addition of the account to credit data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database;
and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database, wherein transmitting the account creation package initiated updating of a credit score of the user by adding the account to the user’s credit data.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a computing system. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of “identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database; and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database,” These elements do not amount to significantly more than extra solution activity transmitting data is extra solution activity and identifying the API token is considered part of transmitting the data to the credit bureau.  Receiving and transmitting steps are generic computer functions that amounts to no more than mere instructions to apply using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0302] – [0307] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 15, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-14, and 16-18 further define the abstract idea that is present in their respective independent claims 1, 15, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The 

Prior Art Rejection

After further Search and consideration the prior art rejection is withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693